Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 17/005,501 filed on 8/28/2020. Claims 1-20 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/28/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20210110049) in view of Feng et al. (US 2020/0313858).

	As per claim 1, Kumar teaches a computer-implemented method for tracking sensitive data, comprising: identifying, by one or more processing units, for a type of sensitive data, at least one key interface that carries the type of sensitive data; recording, by the one or more processing units, for the type of sensitive data, the at least one key interface; generating, by the one or more processing units, for the type of sensitive data, a series of service nodes based on the at least one key interface (Kumar, Paragraph 0027 recites “When the record is received, the secure portion of the node can access a first encryption key used for selectively encrypting private fields in the new record. This first encryption key may be a symmetric encryption key that may be specific to the receiving node and any other authorized nodes on the blockchain network. This encryption key and be used to encrypt the private fields in the record. This encryption key can then be encrypted using public keys for other authorized nodes on the network. The receiving node can then send a protected version of the record with the encrypted private fields to each of the other authorized nodes.” Here a secure portion of a record is recognized and it is being determined as to which nodes are authorized to handle the record with the secure portion).
	But fails to teach monitoring, by the one or more processing units, for the type of sensitive data, corresponding data traffic flowing through corresponding series of service nodes, based on the identified at least one key interface.
	However, in an analogous art Feng teaches monitoring, by the one or more processing units, for the type of sensitive data, corresponding data traffic flowing through corresponding series of service nodes, based on the identified at least one key interface (Feng, Paragraph 0059 recites “ At 502, a blockchain network node (e.g., the blockchain network node 302) receives a request from a client device (e.g., the client device 304) to perform a modification to a watch list that is stored in a blockchain network (e.g., the blockchain network 310). In some embodiments, the blockchain network node can be a consensus node of the blockchain network. In some embodiments, the watch list includes a number of sensitive data elements (e.g., in the form of keywords) that are subject to monitoring and/or filtering, for example, by a network node (e.g., the blockchain network or another network such as the Internet). In some embodiments, the request includes a digital signature generated using a private key of the client device. In some embodiments, the modification in the request includes one or more of a request for adding a data element to the list, a request for deleting a data element from the list, or a request for editing a data element in the list. In some embodiments, the sensitive data element in the watch list can be encrypted.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Feng’s managing sensitive data elements in a blockchain network with Kumar’s securely sharing selected fields in a blockchain with runtime access determination because monitoring of nodes and sensitive date is advantageous to ensure data integrity.

	As per claim 2, Kumar in combination with Feng teaches the method of claim 1,Kumar further teaches identifying, by the one or more processing units, respective ways to process the type of sensitive data in each service node in the corresponding series of service nodes (Kumar, Paragraph 0029 recites “Any of the authorized nodes may receive requests in the future from client applications to access the protected record. To do so, the first receiving node described above may transmit a key-value entry to each of the authorized nodes. This entry may have a key based on a hash of the record ID and the ID of each individual node. The corresponding value may include the first encryption key that is encrypted using each individual node's public key. This key-value entry can be stored in the key-value stores for each authorized node. When access is requested, the authorized node can provide a hash of the record ID and the node ID to the key-value store to retrieve the first encryption key, which may be decrypted using the node's private key. The authorized node may then decrypt the private fields in the record and provide the unencrypted record to the client application.”).
	As per claim 3, Kumar in combination with Feng teaches the method of claim 1,Kumar further teaches , by the one or more processing units, for the type of sensitive data, at least one respective relationship between at least one inputting key interface and corresponding at least one key outputting interface in each service node in the corresponding series of service nodes (Kumar, Paragraph 0027 recites “When the record is received, the secure portion of the node can access a first encryption key used for selectively encrypting private fields in the new record. This first encryption key may be a symmetric encryption key that may be specific to the receiving node and any other authorized nodes on the blockchain network. This encryption key and be used to encrypt the private fields in the record. This encryption key can then be encrypted using public keys for other authorized nodes on the network. The receiving node can then send a protected version of the record with the encrypted private fields to each of the other authorized nodes.” Here a secure portion of a record is recognized and it is being determined as to which nodes are authorized to handle the record with the secure portion).

	As per claim 5, Kumar in combination with Feng teaches the method of claim 1,Kumar further teaches wherein the generating a series of service nodes for each type of sensitive data further comprises aggregating, by the one or more processing units, for the type of sensitive data, corresponding recorded respective key interfaces (Kumar, Paragraph 0027 recites “When the record is received, the secure portion of the node can access a first encryption key used for selectively encrypting private fields in the new record. This first encryption key may be a symmetric encryption key that may be specific to the receiving node and any other authorized nodes on the blockchain network. This encryption key and be used to encrypt the private fields in the record. This encryption key can then be encrypted using public keys for other authorized nodes on the network. The receiving node can then send a protected version of the record with the encrypted private fields to each of the other authorized nodes.” Here a secure portion of a record is recognized and it is being determined as to which nodes are authorized to handle the record with the secure portion).

	As per claim 6, Kumar in combination with Feng teaches the method of claim 1,Kumar further teaches wherein the monitoring the data traffic flowing through its corresponding series of service nodes for each type of sensitive data further comprises: collecting, by the one or more processing units, for the type of sensitive data, corresponding data traffic flowing through each service node in the corresponding series of service nodes; encrypting, by the one or more processing units, for the type of sensitive data, the collected data traffic using a one-way algorithm; and storing, by the one or more processing units, for the type of sensitive data, the encrypted collected data traffic on a blockchain (Kumar, Paragraph 0029 recites “Any of the authorized nodes may receive requests in the future from client applications to access the protected record. To do so, the first receiving node described above may transmit a key-value entry to each of the authorized nodes. This entry may have a key based on a hash of the record ID and the ID of each individual node. The corresponding value may include the first encryption key that is encrypted using each individual node's public key. This key-value entry can be stored in the key-value stores for each authorized node. When access is requested, the authorized node can provide a hash of the record ID and the node ID to the key-value store to retrieve the first encryption key, which may be decrypted using the node's private key. The authorized node may then decrypt the private fields in the record and provide the unencrypted record to the client application.”).

	As per claim 7, Kumar in combination with Feng teaches the method of claim 6, Kumar further teaches creating, by the one or more processing units, for the type of sensitive data, a corresponding index for the encrypted collected data traffic; and retrieving, by the one or more processing units, for the type of sensitive data, the collected data traffic using the corresponding created index (Kumar, Paragraph 0029 recites “Any of the authorized nodes may receive requests in the future from client applications to access the protected record. To do so, the first receiving node described above may transmit a key-value entry to each of the authorized nodes. This entry may have a key based on a hash of the record ID and the ID of each individual node. The corresponding value may include the first encryption key that is encrypted using each individual node's public key. This key-value entry can be stored in the key-value stores for each authorized node. When access is requested, the authorized node can provide a hash of the record ID and the node ID to the key-value store to retrieve the first encryption key, which may be decrypted using the node's private key. The authorized node may then decrypt the private fields in the record and provide the unencrypted record to the client application.”).

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a non-transitory readable medium associated with the method of claim 1. Claims 8 and 15 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claims 9 and 16, claims 9 and 16 are directed to a system and a non-transitory readable medium associated with the method of claim 2. Claims 9 and 16 are of similar scope to claim 2, and are therefore rejected under similar rationale.

Regarding claims 10 and 17, claims 10 and 17 are directed to a system and a non-transitory readable medium associated with the method of claim 3. Claims 10 and 17 are of similar scope to claim 3, and are therefore rejected under similar rationale.

Regarding claims 12 and 18, claims 12 and 18 are directed to a system and a non-transitory readable medium associated with the method of claim 5. Claims 18 and 15 are of similar scope to claim 5, and are therefore rejected under similar rationale.

Regarding claims 13 and 19, claims 13 and 19 are directed to a system and a non-transitory readable medium associated with the method of claim 6. Claims 13 and 19 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Regarding claims 14 and 20, claims 14 and 20 are directed to a system and a non-transitory readable medium associated with the method of claim 7. Claims 14 and 20 are of similar scope to claim 7, and are therefore rejected under similar rationale.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20210110049) and Feng et al. (US 2020/0313858) and in further view of Murao et al. (US 2022/0044180).

	As per claim 4, Kumar in combination with Feng teaches the method of claim 1, but fails to teach identifying, by the one or more processing units, for the type of sensitive data, respective data persistence status in each service node in the corresponding series of service nodes.
	However, in an analogous art Murao teaches identifying, by the one or more processing units, for the type of sensitive data, respective data persistence status in each service node in the corresponding series of service nodes  (Murao, Paragraph 0128 recites “Moreover, the broker node device 106 may also continuously track a status of the ledger nodes of the distributed ledger 110 and display the tracked status in the UI. Examples of the statuses of the ledger nodes may include, but are not limited to, a normal (or online) state, an aggregator state, or an archival state. In the normal state, a ledger node may be online and may process transaction data that the ledger node may receive from an associated subscriber node. In the aggregator state, a ledger node may transmit transaction data older than a certain first storage time threshold to an aggregator ledger node associated with the distributed ledger 110”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Murao’s user interface-based mobility transaction management on a maas platform with Kumar’s securely sharing selected fields in a blockchain with runtime access determination because monitoring the status of nodes ensures that the network, is aware of available nodes to prevent data leakage.

	Regarding claim 11, claim 11 is directed to a similar system associated with the method of claim 4 respectively. Claim 11 is similar in scope to claim 4, respectively, and are therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439